PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           

In re Application of
Mehrotra, et al.
Application No. 15/172,559
Filed: June 3, 2016
Attorney Docket Number: 
TI-72981.1
:
:    
:           ON PETITION
:             
:
:


This is a sua sponte decision, withdrawing the holding of abandonment.

Background

On February 25, 2020, a final Office action was mailed allowing claims 1-7, 9-11, 17-19, and 21-22, and rejecting claims 12-16, 20, and 23 of the subject application. On July 22, 2020, applicant filed a “Pre-Appeal Brief Request for Review.” The Office mailed a “Notice of Panel Decision from Pre-Appeal Brief Review” on September 29, 2020, instructing the applicant to proceed to the Board of Patent Appeals and Interferences, again noting that claims 1-7, 9-11, 17-19, and 21-22, were allowed and that claims 12-16, 20, and 23 of the subject application were rejected. Applicant filed an appeal brief on October 22, 2020, and the examiner’s answer was mailed on December 18, 2020. On March 2, 2021, the Office mailed a “Communication Re: Appeal” informing applicant that the appeal forwarding fee had not been paid and that the appeal was dismissed. On February 15, 2022, a Notice of Abandonment was mailed informing applicant that the application is abandoned because of “[t]he dismissal of the appeal in [the] application having no allowed claims.”

It is noted that the Technology Center held the subject application abandoned and it is, therefore, appropriate for the Office of Petitions to consider whether the holding of abandonment was properly imposed.  A review of the application file history reveals that the application was improperly held abandoned as the application had allowed claims on which the examiner should have proceeded in accordance with Manual of Patent Examining Procedure (MPEP), sections 1208.01 and 1215.04(III) .1 

In view of the foregoing, the holding of abandonment is WITHDRAWN. The notice of abandonment is vacated.

The application is referred to Technology Center Art Unit 2899 for further processing, in due course.
 



Telephone inquiries concerning this matter may be directed to the undersigned at (571)272-3222.

















    
        
            
        
            
    

    
        1 It is noted that MPEP, Section 1208.01 states, in pertinent part, that:
        
        [f]ailure to pay this appeal forwarding fee results in the dismissal of the appeal. In the event that appellant fails to timely pay the fee, the appeal is dismissed by rule and the examiner should proceed as indicated in MPEP § 1215 regardless of whether a separate paper is mailed dismissing the appeal.
        
           MPEP § 1215.04(III) states:
        
        III. DISMISSAL BECAUSE APPEAL FORWARDING FEE WAS NOT PAID
        As provided in 37 CFR 41.45(b) and MPEP § 1208.01, if the appeal forwarding fee set forth in 37 CFR 41.20(b)(4) is not paid within the period set forth in 37 CFR 41.45(a), the appeal will stand dismissed.
        
        Applications having no allowed claims will be abandoned. Claims which are allowable except for their dependency from rejected claims will be treated as if they were rejected. However, as provided in MPEP § 1214.07, if an amendment has been filed which obviously places an application in condition for allowance, regardless of whether the amendment is filed with an RCE, the primary examiner may recommend that the amendment be entered. Note also MPEP § 1002.02(d), which requires the concurrence of the supervisory patent examiner.
        
        The following examples illustrate the appropriate approach to be taken by the examiner in various situations:
        
        (A) Claim 1 is allowed; claims 2 and 3 are rejected. The examiner should cancel claims 2 and 3 and issue the application with claim 1 only.
        (B) Claims 1 - 3 are rejected. The examiner should hold the application abandoned.
        (C) Claim 1 is rejected and claim 2 is objected to as being allowable except for its dependency from claim 1. The examiner should hold the application abandoned.
        (D) Claim 1 is rejected and claim 2 is objected to as being allowable except for its dependency from claim 1; independent claim 3 is allowed. If no amendment rewriting claim 2 in independent form has been filed, the examiner should cancel claims 1 and 2 and issue the application.
        
        If formal matters remain to be attended to, the examiner should take appropriate action on such matters. For example (1) the examiner may handle the formal matters by examiner’s amendment (see MPEP § 1302.04) or (2) the examiner may use form paragraph 12.209 to describe the formal matters that applicant is required to correct and set a shortened period for reply. Note that further prosecution on the application or reexamination proceeding is closed except as to such formal matters.